274 U.S. 738
47 S.Ct. 575
71 L.Ed. 1317
Andrew W. MELLON, Agent, under section 206 of the  Transportation Act of 1920 (New York, New Haven &  Hartford Railroad), petitioner,v.NEW JERSEY SHIPBUILDING & DREDGING COMPANY.1
No. 953.
Supreme Court of the United States.
April 18, 1927.

Mr. Charles M. Sheafe, Jr., of New York City (Messrs. Evan Shelby and John E. Walker, both of New York City, of counsel), for petitioner.
Mr. Mark Ash, of New York City, for respondent.


1
Petition for a writ of certiorari to the United States Circuit Court of Appeals for the Second Circuit denied.



1
 No opinion filed in Circuit Court of Appeals. For opinion in District Court, see New Jersey Shipbuilding & Dredging Co. v. Davis, 11 F.(2d) 994.